Citation Nr: 1741901	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-14 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1958 to April 1962. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is currently with the RO in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for asbestosis, which he relates to asbestos exposure in the Navy.  The Veteran has current pleural plaques and a rounded atelectasis which are consistent with a history of asbestos exposure, but no clear interstitial lung disease or asbestosis.  

Medical records from Kaiser Permanente note that the Veteran is followed by worker's compensation for asbestos exposure.  If the Veteran has previously filed a worker's compensation claim related to past asbestos exposure, these records would be highly relevant to the Veteran's current claim; however, the Board can find no evidence that there has been any attempt to obtain these records.  Accordingly, remand is required to develop this evidence.

Additionally, the Veteran has not been afforded a VA examination since 2010.  The Veteran's representative has argued that the Veteran's respiratory condition has worsened since that time and that there may now be evidence of asbestosis that was not previously detected.  Accordingly, on remand, the Veteran should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should attempt to obtain all records associated with any worker's compensation claim filed by the Veteran, including all medical records.  The RO should document all attempts to obtain these records, and if they are unavailable, a formal finding of such should be associated with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his lung condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

For any identified lung condition, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include exposure to asbestos in service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed, including chest x-rays and pulmonary function tests. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

